                                                                       Case 2:20-cv-02124-RFB-BNW Document 22
                                                                                                           21 Filed 03/26/21
                                                                                                                    03/23/21 Page 1 of 5




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: melanie.morgan@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon f/k/a
                                                            9    The Bank of New York as Trustee for the Holders
                                                                 of the SAMI II Trust 2006-AR7
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON F/K/A                     Case No.: 2:20-cv-02124-RFB-BNW
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            14   FOR THE HOLDERS OF THE SAMI II TRUST
                                                                 2006-AR7,                                             STIPULATED DISCOVERY PLAN AND
                                                            15                                                         SCHEDULING ORDER
                                                                                                Plaintiff,
                                                            16                                                         (SPECIAL   SCHEDULING                 REVIEW
                                                                 vs.                                                   REQUESTED)
                                                            17
                                                                 FIDELITY NATIONAL TITLE INSURANCE
                                                            18   COMPANY, AS SUCCESSOR TO UNITED
                                                                 CAPITAL TITLE INSURANCE COMPANY;
                                                            19   DOES I THROUGH X; AND ROE
                                                                 CORPORATIONS I THROUGH X,
                                                            20
                                                                                                Defendants.
                                                            21

                                                            22

                                                            23            Pursuant to Local Rule 26-1, the parties submit their proposed discovery plan and scheduling

                                                            24   order.

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                 57359623;1
                                                                     Case 2:20-cv-02124-RFB-BNW Document 22
                                                                                                         21 Filed 03/26/21
                                                                                                                  03/23/21 Page 2 of 5




                                                            1             Meeting: Pursuant to FRCP 26(f) and LR-26-1(a), a meeting was held on February 19,

                                                            2    2021, and was attended by Jamie K. Combs, Esq., counsel for The Bank of New York Mellon f/k/a

                                                            3    The Bank of New York as Trustee for the Holders of the SAMI II Trust 2006-AR7 (BoNYM),

                                                            4    Kevin S. Sinclair, Esq. and Sophia S. Lau, Esq., counsel for Fidelity National Title Insurance

                                                            5    Company, as successor to United Capital Title Insurance Company (Fidelity).1

                                                            6             1.     Pre-Discovery Disclosures: Pursuant to FRCP Rule 26(a)(1), the parties will make

                                                            7    their pre-discovery disclosures, including but not limited to any computation(s) of damages required

                                                            8    pursuant to FRCP 26(a)(1)(A)(iii), by Friday, April 5, 2021.
                                                            9             2.     Areas of Discovery: Discovery should include, but not be limited to: all claims and

                                                            10   defenses allowed pursuant to the Federal Rules of Civil Procedure.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            3.     Discovery Plan: Special Scheduling Review Requested: The parties request a
                      LAS VEGAS, NEVADA 89134




                                                            12   discovery plan of 240 days from the date of appearance of the first answering defendant. Pursuant to
AKERMAN LLP




                                                            13   LR 26-1(b)(1), the 240 days of discovery runs from the first time the first defendant answers or

                                                            14   otherwise appears. Here, Fidelity appeared on January 19, 2021, by filing a motion to dismiss [ECF

                                                            15   No. 10]. The discovery deadlines herein have been calculated from that date.

                                                            16            The parties' experience in litigating these types of cases is that the standard 180-day deadline

                                                            17   is too tight to conduct discovery on all issues, particularly where there will be subpoenas issued to

                                                            18   non-parties and counsel previously has experienced difficulty in obtaining documents in response to

                                                            19   these subpoenas, which may require the filing of motions to compel.              Moreover, the parties

                                                            20   anticipate the issues in this action will require multiple party, expert and non-party depositions.

                                                            21   While the parties intend to participate in discovery in good faith and will attempt to resolve any

                                                            22   discovery disputes informally, the parties anticipate the need to seek court intervention on certain

                                                            23   issues based on the parties' prior experience in similar cases. Further, the parties anticipate delays in

                                                            24   taking and obtaining discovery given the continuing COVID-19 situation, including office closures,

                                                            25   travel restrictions, etc. Although the parties currently believe that an additional sixty (60) days will

                                                            26

                                                            27   1
                                                                   Fidelity submits this proposed joint discovery plan without waiver of its right to seek a stay of the
                                                                 action. Fidelity intends to seek a stay of the action pending the appeal of several matters before the
                                                            28   Ninth Circuit involving similar legal issues if BoNYM does not stipulate to a stay.
                                                                                                                  2
                                                                 57359623;1
                                                                     Case 2:20-cv-02124-RFB-BNW Document 22
                                                                                                         21 Filed 03/26/21
                                                                                                                  03/23/21 Page 3 of 5




                                                            1    be adequate to allow sufficient time to conduct all discovery and resolve all pertinent disputes in a

                                                            2    way that is most convenient and economical for the court, the parties reserve their rights to seek

                                                            3    further extensions if additional time is needed.

                                                            4             4.        Discovery Cut-Off Dates: The parties propose that discovery must be commenced

                                                            5    and completed no later than Thursday, September 16, 2021, (240 days after Fidelity appeared), and

                                                            6    be conducted as follows:

                                                            7                       A.    Amending the pleadings and Adding Parties: The parties shall have until

                                                            8    Friday, June 18, 2021, to file any motions to amend the pleadings to add parties, ninety (90) days
                                                            9    prior to the discovery cut-off date, pursuant to LR 26-1(b)(2).

                                                            10                      B.    FRCP 26(a)(2) Disclosures of Experts: Expert witness disclosures shall be
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   made on or before Monday, July 19, 2021, sixty (60) days prior to the discovery cut-off.
                      LAS VEGAS, NEVADA 89134




                                                            12   Disclosures regarding rebuttal experts shall be made on or before Wednesday, August 18, 2021,
AKERMAN LLP




                                                            13   thirty (30) days after the initial disclosures of experts. The requirements of FRCP 26(a)(2)(B) shall

                                                            14   apply to any such disclosures. 2

                                                            15                      C.    Dispositive Motions: The parties shall have until Monday, October 18,

                                                            16   2021, to file dispositive motions, thirty (30) days after the discovery cut-off. In the event the

                                                            17   discovery cut-off is extended, the deadlines for filing dispositive motions automatically will be

                                                            18   extended until thirty (30) days after the new discovery cut-off date. 3

                                                            19                      D.    Pre-Trial Order: The parties will prepare a consolidated pre-trial order on or

                                                            20   before Wednesday, November 17, 2021, which is not more than thirty (30) days after the date set

                                                            21   for filing dispositive motions in the case. This deadline will be suspended if dispositive motions are

                                                            22   timely filed until thirty (30) days after the decision of the dispositive motions or until further order of

                                                            23   the court. The disclosure required FRCP Rule 26(a)(3) and objections thereto, shall be made in the

                                                            24   pre-trial order.

                                                            25

                                                            26
                                                                 2
                                                                   The date occurring 60 days prior to the discovery cut-off falls on Sunday, July 18, 2021. The parties agree
                                                            27   to move this deadline to the following business day.
                                                                 3
                                                                   The date occurring 30 days after the discovery cut-off falls on Saturday, October 16, 2021. The parties
                                                            28   agree to move this deadline to the following business day.
                                                                                                                    3
                                                                 57359623;1
                                                                       Case 2:20-cv-02124-RFB-BNW Document 22
                                                                                                           21 Filed 03/26/21
                                                                                                                    03/23/21 Page 4 of 5




                                                            1                     E.     Court Conferences: If the court has questions regarding the dates proposed

                                                            2    by the parties, the parties request a conference with the court before entry of the scheduling order.

                                                            3                     F.     Extensions or Modifications of the Discovery Plan and Scheduling Order:

                                                            4    LR 26-3 governs modifications or extensions of this discovery plan and scheduling order. Any

                                                            5    stipulation or motion to extend a deadline set forth in the discovery plan and scheduling order must

                                                            6    be made not later than twenty-one (21) days before the subject deadline. Any stipulation or motion

                                                            7    to extend the discovery cut-off period must be made no later than Thursday, August 26, 2021,

                                                            8    twenty-one (21) days before the discovery cut-off date.
                                                            9             5.      Other Items:

                                                            10                    A.     Format of Discovery: Pursuant to the electronic discovery amendments to the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Federal Rules of Civil Procedure effective December 1, 2006, the parties addressed the e-discovery
                      LAS VEGAS, NEVADA 89134




                                                            12   issues pertaining to the format of discovery at the Rule 26(f) conference. The parties do not anticipate
AKERMAN LLP




                                                            13   discovery of native files or metadata at this time, but each party reserves the right to request such

                                                            14   electronic data as discovery progresses.

                                                            15                    B.     Alternative Dispute Resolution: The parties hereby certify that they met and

                                                            16   conferred about the possibility of using alternative dispute-resolution processes including mediation,

                                                            17   arbitration, and if applicable, early neutral evaluation (collectively, ADR) and determined that ADR is

                                                            18   not a viable option at this time.

                                                            19                    C.     Alternative Forms of Case Disposition:         The parties hereby certify they

                                                            20   considered consent to trial by a magistrate judge and use of the short trial program and do not consent to

                                                            21   either at this time.

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                   4
                                                                 57359623;1
                                                                    Case 2:20-cv-02124-RFB-BNW Document 22
                                                                                                        21 Filed 03/26/21
                                                                                                                 03/23/21 Page 5 of 5




                                                            1                    D.      Electronic Evidence: At this juncture, the parties do not intend to present

                                                            2    electronic evidence for purposes of jury deliberations.

                                                            3             Dated this 23rd day of March, 2021.

                                                            4
                                                                  AKERMAN LLP
                                                            5
                                                                                                                           /s/ Sophia S. Lau_________________
                                                            6     /s/ Jamie K. Combs_______________                        SCOTT E. GIZER, ESQ.
                                                                  ARIEL E. STERN, ESQ.                                     Nevada Bar No. 12216
                                                            7     Nevada Bar No. 8276                                      SOPHIA S. LAU, ESQ.
                                                                  MELANIE D. MORGAN, ESQ.                                  Nevada Bar No. 13365
                                                            8     Nevada Bar No. 8215
                                                                  JAMIE K. COMBS, ESQ.                                     EARLY SULLIVAN WRIGHT GIZER &
                                                                  Nevada Bar No. 13088                                     MCRAE
                                                            9
                                                                  1635 Village Center Circle, Suite 200                    8716 Spanish Ridge Avenue, Suite 105
                                                            10    Las Vegas, NV 89134                                      Las Vegas, NV 89148
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Attorneys for The Bank of New York Mellon f/k/a KEVIN S. SINCLAIR, ESQ.
                                                                  The Bank of New York as Trustee for the Holders of Nevada Bar No. 12277
                      LAS VEGAS, NEVADA 89134




                                                            12                                                       SINCLAIR BRAUN LLP
                                                                  the SAMI II Trust 2006-AR7
AKERMAN LLP




                                                                                                                     16501 Ventura Boulevard, Suite 400
                                                            13
                                                                                                                     Encino, CA 91436
                                                            14
                                                                                                                           Attorneys for Defendant
                                                            15

                                                            16

                                                            17                                                   ORDER

                                                            18                                     IT IS SO ORDERED
                                                                          IT IS SO ORDERED:
                                                                                                   DATED: 12:02 pm, March 26, 2021
                                                            19                                        _________________________________________
                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                            20
                                                                                                      Case No.: 2:20-cv-02124-RFB-BNW
                                                            21                                     BRENDA WEKSLER
                                                            22                                     UNITED STATES MAGISTRATE JUDGE
                                                                                                      DATED: _________________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   5
                                                                 57359623;1
